Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 12 June 2020 with acknowledgement of a continuation a 371 PCT which claim priority to European Patent Application filed 15 December 2017.
2.	Claims 1-15 are currently pending.  Claims 1 and 14 are independent claims. 
3.	The IDS submitted on 12 June 2020, 24 September 2020, 9 October 2020, and 5 July 2021 have been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without [more details and specifics as to what is being accomplished, the Applicant’s disclosure indicates in paragraph 2-6, ‘encrypted data is at risk because an encryption key can be known and present masking techniques have weaknesses...There is accordingly a need for methods and systems for improved management of 
“Embodiments of the invention may use”
“Some embodiments may use”
“In some embodiments, the use of … and … may be combined”
“Some embodiments of the invention enable to dynamically customize masking countermeasures”
“In one embodiment”
“In another embodiment”
But the Applicant’s disclosure does not provide a specific example that is the “invention” or some constant repeatable improvement to masking, the specification as written is like a listing of various methods to perform masking, the claims should at least indicate when the masking is performed in a ciphering operation the masking and when the data is unmasked, see paragraph 53], which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The claims lack any explanation of how the dynamic masking is applied to a cipher operations and which specific masking technique is used.  Appropriate Correction is required. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 4-6, 9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al. U.S. Patent Application Publication No. 2007/0140478 (hereinafter ‘478) in view of Kawabata U.S. Patent Application Publication No. 2013/0077790 (hereinafter ‘790).
	As to independent claim 1, “wherein: said cipher block is configured to handle data tables; said memory units are configured to store said data tables; said memory units are read-write memory units; said data tables are obtained from a modified mask” is taught in ‘478 paragraph 8

the following is not explicitly taught in ‘478: “A circuit comprising a cipher block, said cipher block accessing one or more memory units” however ‘790 teaches a circuit to perform block cipher encryption that utilizes one or more memory units in paragraphs 28-29.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an encryption apparatus and encryption method taught in ‘478 to include a means to utilize a circuit comprising cipher blocks.  One of ordinary skill in the art would have been motivated to perform such a modification to protect conventional encryption processing from side-channel attacks see ‘790 (paragraphs 3-5).
	As to dependent claim 2, “The system of claim 1, wherein the initial mask is a mathematically optimal mask” is disclosed in ‘478 paragraph 45. 
	As to dependent claim 4, “The system of claim 1, wherein predefined modifications or permutation operations comprise offset shifting and/or rotation and/or XOR operations” is taught in ‘478 paragraph 26.
	As to dependent claim 5, “The system of claim 1, further configured to modify the modified mask determined from the initial mask into a round mask” is shown in ‘478 paragraph 26.
	As to dependent claim 6, “The system of claim 5, wherein a round mask is determined from permutation operations comprising rotation and/or coprime construction” is disclosed in ‘478 paragraph 26.

	As to dependent claim 11, “The system of claim 1, wherein one or more of the initial mask, a modified mask or a round mask is refreshed” is shown in ‘790 paragraph 40.
	As to dependent claim 12, “The system of claim 11, wherein the refresh rate is configurable” is disclosed in ‘790 paragraph 40, note the mask value is different (i.e. configurable) depending upon the system.
	As to independent claim 14, “A computer implemented method comprising the steps of: receiving an initial mask comprising data tables; receiving a random value; modifying the initial mask into a modified mask with said random value, the random value selecting a transformation amongst a plurality of predefined modifications applied to data tables” is taught in ‘478 paragraph 8;
	“said predefined modifications comprising permutations; storing said masked data tables” is shown in ‘478 paragraph 11;the following is not explicitly taught in ‘478: “and handling said stored masked data tables in a cipher” however ‘790 teaches a circuit to perform block cipher encryption that utilizes one or more memory units in paragraphs 28-29 and 61.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an encryption apparatus and encryption method taught in ‘478 to include a means to utilize a circuit comprising cipher blocks.  One of ordinary skill in the art 
	As to dependent claim 15, “A computer program comprising instructions for carrying out the steps of the method according to claim 14 when said computer program is executed on a computer” is taught in ‘478 claims 16-19.

11.	Claims 3, 7-8, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al. U.S. Patent Application Publication No. 2007/0140478 (hereinafter ‘478) in view of Kawabata U.S. Patent Application Publication No. 2013/0077790 (hereinafter ‘790) in further view of Schrijen et al. U.S. Patent Application Publication No. 2012/0072737 (hereinafter ‘737).
	As to dependent claim 3, the following is not explicitly taught in ‘478 and ‘790: “The system of claim 1, wherein the modified mask is an equivalent codeword of the initial mask” however ‘737 teaches an efficient way to mask a bit-string, including a code word, is by adding another bit-string to it in paragraph 28, therefore the modified mask is equivalent to an equivalent codeword of the initial mask.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an encryption apparatus and encryption method taught in ‘478 and ‘790 to include a means to utilize a codeword.  One of ordinary skill in the art would have been motivated to perform such a modification to avoid the leakage of sensitive data see ‘737 paragraphs 16-20.
	

	As to dependent claim 8, “The system of claim 1, wherein the random value is provided by a Physically Unclonable Function” is shown in ‘737 paragraphs 14 and 53, note the PUF generates the encryption key, the encryption key is a random value.
	As to dependent claim 10, “The system of claim 1, wherein the memory is a volatile memory” is disclosed in ’737 paragraph 14, note “Instead of storing the cryptographic key in a non-volatile memory of some kind, the key generated from the PUF only when the key is needed by the device” teaches the memory is a volatile memory.
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komano et al. U.S. Patent Application Publication No. 2007/0140478 (hereinafter ‘478) in view of Kawabata U.S. Patent Application Publication No. 2013/0077790 (hereinafter ‘790) in further view of Bruneau U.S. Patent Application Publication No. 2017/0063522 (hereinafter ‘522).
	As to dependent claim 13, the following is not explicitly taught in ‘478 and ‘790: “The system of claim 1, wherein the optimality and/or the integrity of the initial mask is verified prior to effective masking of data” however ‘522 teaches the method comprises verifying the sensitivity of an electric circuit by verifying the sensitivity of the masks in paragraphs 9-14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an encryption apparatus and encryption method taught in ‘478 and ‘790 to include a means verifying the mask prior to masking of data.  One of ordinary skill in 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        18 February 2022